            Case 1:18-cv-02308-RMC Document 1 Filed 10/05/18 Page 1 of 17



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

 BRANDON MILL, LLC
 201 Smythe Street
 Greenville, South Carolina 29611                     Civil Action No.

 ~AND~

 H. PACE BURT, JR.
 539 N. Westover Boulevard
 Albany, Georgia 31707

                 Plaintiffs,

                      v.

 FEDERAL DEPOSIT INSURANCE
 CORPORTATION
 AS RECEIVER FOR FIRST NBC BANK
 550 17th Street, NW
 Washington, DC 20429

         Serve:
         Jelena McWilliams
         550 17th Street, NW
         Washington, DC 20429

                 Defendant.



                                            COMPLAINT

       COME NOW Plaintiffs by and through undersigned counsel, and respectfully submit their

Complaint, and for this cause of action state:

                                                 PARTIES

       1.       Plaintiff Brandon Mill, LLC is a corporation existing under the laws of the state of

South Carolina with its principle place of business in South Carolina.

       2.       Plaintiff H. Pace Burt, Jr. is an adult resident of the state of Georgia.
             Case 1:18-cv-02308-RMC Document 1 Filed 10/05/18 Page 2 of 17



        3.       Defendant Federal Deposit Insurance Corporation (hereinafter referred to as

“FDIC”) is a government corporation and instrumentality of the United States of America with its

headquarters in Washington, D.C.

                                     JURISDICTION & VENUE

        4.       Jurisdiction and venue are proper in this Court pursuant to 12 U.S.C.

§1821(d)(6)(A)(2).

        5.       All conditions precedent to bring this suit have been satisfied.

                                            BACKGROUND

        6.       Mr. H. Pace Burt, Jr. is a real estate developer with an established record of successfully

purchasing, renovating and operating historic properties.

        7.       Mr. Burt locates historically significant properties and purchases them through single-

purpose investment entities, typically limited liability companies or “LLCs.” Mr. Burt then applies for

the properties to be listed on the National Register of Historic Places, if they are not already on the

list.

        8.       Once the properties are designated as historic properties, Mr. Burt, acting through

LLCs, renovates and preserves the properties, putting them to suitable commercial purposes, such as

loft apartments and/or retail space. All such renovation and preservation work is performed under

the watchful eye and with the approval of the National Park Service.

        9.       By preserving and renovating historically significant properties, Mr. Burt’s LLCs

generate tax credits as provided for by state and federal law, including the tax credit allowable pursuant

to 26 U.S.C. §47 for qualified rehabilitation expenditures incurred in connection with the certified

rehabilitation of a certified historic structure.

        10.      Mr. Burt seeds these projects by investing his own money, often amounts in excess of

$1 million.


                                                    Page 2 of 17
          Case 1:18-cv-02308-RMC Document 1 Filed 10/05/18 Page 3 of 17



        11.     To obtain construction financing for these projects, Mr. Burt will cause the LLCs to

borrow money from commercial lenders, who require Mr. Burt’s personal guaranty.

        12.     Once the projects have been rehabilitated and reach 80% occupancy, they are eligible

for permanent financing. The LLCs then refinance their construction loans on more favorable terms,

including a fixed interest rate and without the requirement of a personal guaranty from Mr. Burt.

        13.     Additional financing for the projects is obtained by inviting investors to purchase

membership interests in the LLCs. Some investors purchase membership interests in the LLCs for

the purpose of acquiring the tax credits described in Paragraph 4 above. These investors are referred

to as the “investor member” in the LLCs.

        14.     It is not intended that the investor members will have an ownership interest in the

LLCs for longer than 5 years, which is the recapture period for the tax credits provided for under the

Internal Revenue Code.

        15.     At the end of the 5-year recapture period, the investor members’ interest in the profits

of the LLCs decreases materially, usually to 10% or less, reflecting the fact that the investor members’

primary interest in the projects is in obtaining the tax credits. Furthermore, the LLCs may repurchase

the investor members’ interests in the LLCs at a price that reflects the investor members’ significantly

reduced interest in the LLCs.

        16.     Investor members in the LLCs typically do not become involved in the day-to-day

operations of the LLCs. But, they do have the right to approve major decisions involving the LLCs,

e.g. the LLCs must obtain the consent of the investor member to incur and/or refinance debt.

        17.     For his part, Mr. Burt or an entity designated by him receives a developer’s fee for

putting the projects together. This fee is a bona fide expense of the projects, is necessary to the tax

credits received by the investor members in the LLCs, and must be paid by the LLCs. If the developer




                                              Page 3 of 17
          Case 1:18-cv-02308-RMC Document 1 Filed 10/05/18 Page 4 of 17



fee is not paid, it can force the recapture of all or a portion of the tax credits taken by the investor

members.

              MR. BURT’S HISTORY OF DEALINGS WITH FIRST NBC BANK

        18.     First NBC Bank has been an investor member in LLCs created by Mr. Burt in the past.

For example, First NBC Bank was the investor member in the LLCs that rehabilitated and operate (i)

the historic Schuyler Building located in Spartanburg, South Carolina and (ii) the historic Mobile

Towers building located in Mobile, Alabama.

        19.     At all times prior to April 2017, Mr. Burt and the LLCs had good working relationships

with First NBC Bank. Because First NBC Bank was always an investor member in the LLCs, it did

not participate in the day-to-day operations of the LLCs. However, First NBC Bank faithfully

discharged its obligations to the LLCs and their members and managers, providing consents as

appropriate, including timely consent to the LLCs incurring and refinancing debt. For example:

        20.     In November 2015, First NBC Bank responded to a request to refinance the debt on

the Schuyler Building within 48 hours.

        21.     In December 2015, First NBC Bank responded to a request to refinance the debt on

Mobile Towers within 24 hours.

        22.     It was and is critical that investor members in the LLCs promptly respond to requests

to review and consent to the refinancing of debt by the LLCs in these situations. Typically, the LLCs

are attempting to refinance millions of dollars in construction debt that (i) was never intended to be

permanent financing, (ii) carries a floating or variable interest rate, which exposes the LLCs to interest

rate risk, (iii) carries an interest rate higher than the rate that can be obtained through permanent

financing and (iv) is recourse debt personally guaranteed by Mr. Burt, unlike permanent financing,

which is typically non-recourse financing that is not guaranteed by Mr. Burt. First NBC Bank

understood the importance of promptly responding to such requests, and it had always done so.


                                              Page 4 of 17
          Case 1:18-cv-02308-RMC Document 1 Filed 10/05/18 Page 5 of 17



                     THE WEST VILLAGE LOFTS AT BRANDON MILL

        23.     Following the business model described above, Mr. Burt located a historic textile mill

in Greenville, South Carolina that he intended to preserve and renovate using the business model

described above. The mill was called “Brandon Mill,” and Mr. Burt planned to convert the property

into loft apartments, which are now called the West Village Lofts (the “Brandon Mill Project” or the

“Project”).

        24.     To that end, in 2015, Mr. Burt formed several LLCs to own, operate and generate tax

credits for the Project.

        25.     The Owner: Brandon Mill, LLC was formed to own, develop, rehabilitate, renovate,

operate, improve, finance, lease, manage, subdivide and eventually sell or exchange real property

located at 25 Draper Street in Greenville, South Carolina. In other words, Brandon Mill, LLC was to

be the owner of the Brandon Mill Project and will hereafter be referred to as “Mill Owner.” Mill

Owner has two members: Brandon Mill Tenant, LLC and Brandon Mill Investor, LLC.

        26.     The Tenant: Brandon Mill Tenant, LLC was formed for the purpose of leasing,

holding, maintaining and operating the historic property located at 25 Draper Street in Greenville,

South Carolina. In other words, Brandon Mill Tenant, LLC was to be the lessee of the Brandon Mill

Project and will hereafter be referred to as “Mill Tenant.” Mill Tenant was also the entity that would

be the recipient of the tax credits generated by the Brandon Mill Project.

        27.     The Manager: Brandon Mill Manager, LLC was formed to be the manager of Mill

Tenant and will hereafter be referred to as “Mill Manager.” Mr. Burt is the manager of and owns a

45% membership interest in Mill Manager.

        28.     Collectively, Mill Owner, Mill Tenant and Mill Manager are referred to as the “LLCs”

henceforth.




                                             Page 5 of 17
          Case 1:18-cv-02308-RMC Document 1 Filed 10/05/18 Page 6 of 17



        29.     Although the LLCs are all separate and distinct legal entities, they are bound by

interrelated contractual obligations and serve a single purpose, i.e. to make the Brandon Mill Project

a financial success for all parties involved, including Tax Partners (as defined below) and Mr. Burt.

        30.     Mr. Burt seeded the Brandon Mill Project with $1 million in personal funds and is due

a developer’s fee of $2.5 million from Mill Owner.

        31.     In order to finance the construction and rehabilitation of the Brandon Mill Project, in

2015, Mill Owner borrowed $18 million from BB&T (the “BB&T Construction Loan”). The BB&T

Construction Loan was not permanent financing. It carried a floating interest rate and was secured by

not only the real estate on which the Brandon Mill Property was located, but also other properties

owned or controlled by Mr. Burt worth over $6 million. Mr. Burt was also required to personally

guaranty the BB&T Construction Loan.

              FIRST NBC’S INVESTMENT IN THE BRANDON MILL PROJECT

        32.     First NBC Bank was interested in investing in the Brandon Mill Project and became

an investor member in Mill Tenant. At all times relevant hereto, Mill Tenant had two members: Mill

Manager which is described above, and First NBC Historic Tax Partners, LLC (“Tax Partners”), which

was owned and controlled by First NBC Bank.

        33.     Tax Partners is a Louisiana limited liability company and is the Investor Member of

Mill Tenant. Tax Partners’ primary motivation for investing in Mill Tenant was to obtain the tax credits

generated by the Brandon Mill Project. After the expiration of the 5-year recapture period for those

tax credits, Tax Partners’ interest in Mill Tenant will decrease dramatically, from 90% to 10%. And,

under a put agreement, Tax Partners will be entitled to sell its interest in Mill Tenant to Mill Manager

after the 5-year recapture period and for fair market value. However, that value will be based on Tax

Partners’ reduced interest in Mill Tenant, i.e. 10%, not 90%.




                                              Page 6 of 17
         Case 1:18-cv-02308-RMC Document 1 Filed 10/05/18 Page 7 of 17



       34.     As a member of Mill Tenant and having a vested interest in the success of the Project,

Tax Partners owed duties of reasonable case, fiduciary duties and duties of good faith and fair dealing

to the LLCs and Mr. Burt.

       35.     Mill Tenant’s operations are governed by a written operating agreement. Under the

terms of the operating agreement, the Managing Member, which is Mill Manager, is responsible for

all aspects of the day-to-day operations of Mill Tenant. However, Mill Manager’s authority is not

unlimited. For example, Mill Manager cannot cause Mill Tenant to incur debt without the consent of

the Investor Member, i.e. Tax Partners.

       36.     Other protections for Tax Partners were also built into the documents governing the

Brandon Mill Project. For example, under the Master Lease between Mill Owner and Mill Tenant,

Mill Owner could not refinance the BB&T Construction Loan without the consent of Tax Partners.

Similarly, under Paragraph 5.2 of Mill Owner’s Operating Agreement, Mill Tenant’s consent is

required for Mill Owner to refinance the BB&T Construction Loan, and Tax Partners had the power

to withhold that consent. However, Tax Partners must exercise these powers in a manner that is

consistent with its duties described in Paragraph 22 above.

       37.     In early February 2017, the Brandon Mill Project achieved 80% occupancy, which

meant that the Project was stabilized and eligible for permanent financing to refinance the BB&T

Construction Loan. For reasons previously explained, it was advantageous for Mill Owner to refinance

its debt in this way. Accordingly, Mr. Burt and Mill Owner began looking for opportunities to

refinance the BB&T Construction Loan.




                                             Page 7 of 17
          Case 1:18-cv-02308-RMC Document 1 Filed 10/05/18 Page 8 of 17



              THE FDIC BECOMES THE RECEIVER FOR FIRST NBC BANK
               AND TAKES OVER THE OPERATIONS OF TAX PARTNERS

        38.     On or about April 28, 2017, the Louisiana Office of Financial Institutions closed First

NBC Bank, and the Federal Deposit Insurance Corporation (the “FDIC”) was named Receiver for

First NBC Bank.

        39.     Shortly thereafter, Brad Calloway, who had been employed by First NBC Bank and

was retained and employed by the FDIC, officially notified Mill Tenant and Mill Manager that, in its

capacity as Receiver for First NBC Bank, the FDIC would be operating and acting for Tax Partners.

As such, the FDIC succeeded to and assumed the fiduciary duties and duties of good faith and fair

dealing described above.

        40.     Consistent with its mandate as Receiver, the FDIC began looking for ways to liquidate

the assets of First NBC Bank, including Tax Partners. Accordingly, in May 2017, Mr. Calloway, acting

on behalf of the FDIC, asked Mill Manager to make an offer to purchase Tax Partners’ membership

interest in Mill Tenant.

        41.     On or about May 25, 2017, in response to the inquiry described in the preceding

paragraph, Mill Manager offered to purchase Tax Partners’ interest in Mill Tenant for $90,162.50. This

offer price was calculated based on a number of factors, including the income that Tax Partners could

be expected to receive as a result of its interest in Mill Tenant and the reduction in Tax Partners’

interest in the profits of Mill Tenant that would take place after the 5-year recapture period expired.

        42.     The FDIC did not respond to this offer.




                                              Page 8 of 17
          Case 1:18-cv-02308-RMC Document 1 Filed 10/05/18 Page 9 of 17



                       THE FDIC REFUSES TO COOPERATE
                 WITH THE REFINANCING OF MILL OWNER’S DEBT

        43.     In April and June 2017, Mr. Burt and Mill Owner received terms sheets from Arbor

Commercial Funding (“Arbor”) reflecting the terms on which Arbor would provide Mill Owner with

permanent financing to refinance the BB&T Construction Loan.

        44.     The Arbor terms sheets were very favorable for Mill Owner, particularly the June

terms sheet, which contained the following terms: (i) $20 million principal, which was necessary to

refinance the $18 million balance of the BB&T Construction Loan, repay Mr. Burt’s initial $1 million

investment in the project and cover the $2.5 million developer’s fee, (ii) a projected interest rate of

3.96%, which fell to as low as 3.85% during the summer of 2017, and (iii) non-recourse financing, i.e.

Arbor did not require a personal guaranty from Mr. Burt. The Arbor terms sheet was also very

favorable to Mill Tenant and Mill Manager, because it would place the Brandon Mill Project on secure

financial footing and help ensure the financial success of the Project.

        45.     Over the summer of 2017, Mr. Burt and Mill Owner made repeated requests that the

FDIC, in its capacity as Receiver for First NBC Bank, give Tax Partners’ consent to proceed with

refinancing the BB&T Construction Loan on the terms set forth in the Arbor terms sheet. These

requests included information and documentation that would enable the FDIC to properly evaluate

and consider the requests for consent to the refinancing.

        46.     Despite repeated inquires and prodding, the FDIC did not respond to Mr. Burt’s or

Mill Owner’s requests for consent to the Arbor terms sheet and the refinancing of the BB&T

Construction Loan in the summer of 2017. The FDIC acknowledged receiving these requests,

understood the urgency of the requests and did not request additional information regarding the Arbor

terms sheet.

        47.     The FDIC purposefully and intentionally took no action whatsoever and delayed

providing consent.
                                              Page 9 of 17
         Case 1:18-cv-02308-RMC Document 1 Filed 10/05/18 Page 10 of 17



        48.     At the time, the FDIC’s behavior was negligent, because refinancing the BB&T

Construction Loan would significantly benefit all persons and entities involved with the Project, as

explained above.

        49.     At this time, FDIC still had contractual and fiduciary obligations to the LLCs.

        50.     With the FDIC’s and Tax Partners’ consent, Mill Manager and Mr. Burt would have

refinanced the BB&T Construction Loan with Arbor at a fixed rate of 3.96% for 10 years and without

Mr. Burt’s personal guaranty.

        51.     As a result of the FDIC’s failure and refusal to give its consent to the Arbor terms

sheet, Mill Owner could not secure refinancing through Arbor and lost the ability to lock in the very

favorable terms described above. The FDIC’s failure and refusal to consent to refinancing on those

terms caused economic damage to Mill Owner, its members, and Mr. Burt.

        52.     In September 2017, Mill Manager and Mr. Burt began to suspect that the FDIC was

using its power to block the refinancing of the BB&T Construction Loan as leverage to secure a better

offer from Mill Manager to buy out Tax Partners’ membership interest in Mill Tenant, i.e. the FDIC

would consent to the refinancing of Mill Owner’s debt only if Mill Manager agreed to pay substantially

more for Tax Partners’ interest in Mill Owner than it was actually worth, which was a breach of its

fiduciary duties and duties of good faith and fair dealing.

                 MILL OWNER OBTAINS ALTERNATIVE FINANCING
               BUT THE TERMS ARE SIGNIFICANTLY LESS FAVORABLE

        53.     By failing to refinance the BB&T Construction Loan, Mill Owner was also subject to

interest rate risk, i.e. if interest rates suddenly spiked, then the costs of Mill Owner’s debt service would

also increase, potentially putting the entire Project at risk.

        54.     At the time, it was not easy to find lenders willing to provide permanent financing to

pay off the BB&T Construction Loan. Mr. Burt has had a long and successful history of dealings with

Synovus. So, in the fall of 2017, he approached Synovus, hoping that his reputation as an excellent
                                               Page 10 of 17
          Case 1:18-cv-02308-RMC Document 1 Filed 10/05/18 Page 11 of 17



customer would allow him to secure refinancing of the BB&T Construction Loan on more favorable

terms.

         55.    On or about October 2, 2017, Mr. Burt and Mill Owner secured an alternative

commitment to refinance the BB&T Construction Loan from Synovus (the “Synovus Commitment”).

The terms of the Synovus Commitment were not nearly as advantageous as the Arbor terms sheet.

Specifically, but not exclusively, the Synovus Commitment was for only $18 million, carried an interest

rate of 4.15% and required Mr. Burt’s personal guaranty.

         56.    Three days later, on October 5, 2017, Mill Owner shared the Synovus Commitment

with the FDIC and requested the FDIC’s consent to proceed with refinancing the BB&T Construction

Loan.

         57.    The FDIC responded by promising to consider the Synovus Commitment, but tied

that issue to the terms on which Tax Partners would “exit” the deal, i.e. the purchase of Tax Partners’

interest in Mill Tenant.

         58.    The FDIC’s attempt to tie these issues, i.e. consent to refinancing with the purchase

of Tax Partners’ interest in Mill Tenant, further caused Mr. Burt and Mill Owner to suspect that the

FDIC was using its power to block the refinance of Owner’s debt to leverage a better, and unrealistic,

price, for Tax Partners’ interest in Mill Tenant. As a result, Mr. Burt threatened to assert legal claims

against the FDIC if it did not consent to the Synovus Commitment.

         59.    Finally, on October 23, 2017, and only after having been threatened with legal action,

the FDIC, acting as the Manager for Tax Partners, belatedly consented to Mill Owner pursuing a

refinancing of the BB&T Construction Loan via the Synovus Commitment.




                                             Page 11 of 17
         Case 1:18-cv-02308-RMC Document 1 Filed 10/05/18 Page 12 of 17



                           THE FDIC ABUSES ITS POWER AND
                         THREATENS MR. BURT AND MILL OWNER

        60.      Despite giving its consent to the Synovus Commitment, the FDIC continued to use

improper leverage in an attempt to force Mill Manager to buy out Tax Partners’ interest in Mill Tenant

at an excessive price. Specifically, on or about November 7, 2017, the FDIC, acting through its agent,

Randy German:

              a. Demanded that Mill Manager “start negotiations” for Tax Partners’ interest in Mill
                 Tenant at “$6 million to $10 million,” which is far in excess of its value.

              b. Told Mr. Burt that if Mill Manager refused to negotiate in the $6 million to $10 million
                 range, then the FDIC would “make [Mr. Burt’s] life miserable.”

              c. Told Mr. Burt that the “FDIC would audit him to death.”

              d. Threatened to “auction off” Tax Partners’ position in Mill Tenant, from which Mr.
                 Burt inferred a threat to sabotage the refinancing of the BB&T Construction Loan.

        61.      On January 30, 2018, Mill Owner closed on a loan from Synovus (the “Synovus Loan”)

and thereby refinanced its debt and the BB&T Construction Loan. The terms of the Synovus Loan

are as follows: $18 million in principal, with a five-year interest rate lock at 4.15%. Consistent with the

terms of the Synovus Commitment, Mr. Burt was also required to and did personally guaranty the

entire amount of the Synovus Loan. Because the Synovus Loan is only for $18 million, Mill Owner

does not currently have the capital necessary to fund the $2.5 million developers fee.

        62.      While the terms of the Synovus Loan are an improvement over the terms of the BB&T

Construction Loan, they are not as good as the terms that Mill Owner could have obtained if the

FDIC had complied with its duty to exercise ordinary care, its fiduciary duties and its duties of good

faith and fair dealing and had given its consent to the Arbor terms sheet described above.

        63.      The FDIC acted negligently and/or breached its fiduciary duties and its duties of good

faith and fair dealing to the LLCs and Mr. Burt by virtue of:

                 a. Failing to timely review the Arbor terms sheet described in Paragraph 32
                    above.

                                               Page 12 of 17
        Case 1:18-cv-02308-RMC Document 1 Filed 10/05/18 Page 13 of 17



               b. Failing to consider and consent to the Arbor terms sheet described above.

               c. Attempting to extort an exorbitant price for Tax Partners’ interest in
                  Brandon Mill, LLC by refusing to consent to the Arbor terms sheet
                  described above.

               d. Making threats and actions described above.

               e. Failing to exercise reasonable care in the oversight and supervision of its
                  employees and contractors who were acting for and on behalf of Tax
                  Partners.

       64.     As a result of the negligence, breaches of fiduciary duty and good faith and fair dealing

described above, Mill Owner has suffered significant economic damages.

       65.     Moreover, Mr. Burt has personally suffered emotional distress, anxiety, and other non-

economic damage.

       66.     Furthermore, the FDIC’s actions and omissions in failing to consent to the Arbor

terms sheet has also proximately caused Mr. Burt to personally suffer material damages. Specifically,

Mr. Burt was required to sell an income producing property known as Princeton Place Apartments in

order to infuse capital into Mill Owner, which has economically harmed Mr. Burt.

                                       CLAIM I
                               BREACH OF FIDUCIARY DUTY

       67.     Plaintiffs incorporate all preceding paragraphs as if restated herein.

       68.     Upon becoming Receiver for First NBC Bank, Defendant FDIC assumed the duties

and obligations of First NBC Bank.

       69.     As a member of Brandon Mill, LLC, those duties and obligations included a fiduciary

duty owed to Brandon Mill, LLC and the other members of Brandon Mill, LLC.

       70.     By failing to timely respond to the request to sign off on new financing, FDIC

breached its fiduciary duty to Brandon Mill, LLC and Mr. Burt.

       71.     As a proximate cause of their breach of fiduciary duty, FDIC caused injury to Brandon

Mill, LLC and Mr. Burt.

                                             Page 13 of 17
         Case 1:18-cv-02308-RMC Document 1 Filed 10/05/18 Page 14 of 17



       72.     The damages incurred as a proximate result of FDIC’s actions include but are not

limited to economic loss as detailed above.

                                        COUNT II
                                   BREACH OF CONTRACT

       73.     Plaintiffs incorporate all preceding paragraphs as if restated herein.

       74.     Upon becoming Receiver for First NBC Bank, FDIC assumed the duties and

obligations of Frist NBC Bank, including those contained in the LLC’s operating agreement.

       75.     As a member of Brandon Mill, LLC, the duties and obligations contained in the

operating agreement were owed to the LLC and all other members, including Mr. Burt.

       76.     FDIC breached their contractual obligations to Brandon Mill, LLC and Mr. Burt.

       77.     As a proximate cause of their breach this breach, FDIC caused injury to Brandon Mill,

LLC and Mr. Burt.

       78.     The damages incurred as a proximate result of FDIC’s actions include but are not

limited to economic loss as detailed above.

                                           COUNT III
                                          NEGLIGENCE

       79.     Plaintiffs incorporate all preceding paragraphs as if restated herein.

       80.     Upon becoming Receiver for First NBC Bank, FDIC assumed a duty to act in a

reasonable manner to assure the economic success of Brandon Mill, LLC.

       81.     Defendant FDIC breached that duty and failed to act in a reasonable way by, including

but not limited to, failing to timely respond to requests to refinance the debt obligations, failing to

understand its obligations under the LLC agreement, and failing to take reasonable steps to assure that

Brandon Mill, LLC and all members of the LLC, including Mr. Burt, did not suffer economic injury.

       82.     In breaching those duties, Defendant FDIC proximately caused Brandon Mill, LLC

and Mr. Burt to suffer injury, including economic and non-economic, as described above.


                                              Page 14 of 17
          Case 1:18-cv-02308-RMC Document 1 Filed 10/05/18 Page 15 of 17



                                COUNT IV
                      BREACH OF SOUTH CAROLINA
         UNIFORM LIMITED LIABILITY COMPANY ACT DUTY OF LOYALTY

         83.   Plaintiffs incorporate all preceding paragraphs as if restated herein.

         84.   Limited liability companies in South Carolina must adhere to that state’s Uniform

Limited Liability Company Act., South Carolina Code §§33-44-101, et seq.

         85.   Section 33-44-409 governs the relationship between members of limited liability

companies.

         86.   That section includes a duty of loyalty that prohibits a member of a limited liability

company from acting in a manner adverse to the limited liability company.

         87.   Defendant FDIC, though its agents, servants, and employees, breached this duty of

loyalty by threatening and actually interfering with the refinancing of Brandon Mill, LLC as described

above.

         88.   As a proximate cause of this breach of the FDIC’s duty of loyalty, the FDIC caused

injury to Brandon Mill, LLC and Mr. Burt.

         89.   The damages incurred as a proximate result of the FDIC’s actions include but are not

limited to economic loss as detailed above.




                                              Page 15 of 17
         Case 1:18-cv-02308-RMC Document 1 Filed 10/05/18 Page 16 of 17



                                   COUNT V
                          BREACH OF SOUTH CAROLINA
              UNIFORM LIMITED LIABILITY COMPANY ACT DUTY OF CARE

        90.     Plaintiffs incorporate all preceding paragraphs as if restated herein.

        91.     Limited liability companies in South Carolina must adhere to that state’s Uniform

Limited Liability Company Act., South Carolina Code §§33-44-101, et seq.

        92.     Section 33-44-409 governs the relationship between members of limited liability

companies.

        93.     That section includes a duty of care that prohibits a member of a limited liability

company from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing

violation of law.

        94.     Defendant FDIC, though its agents, servants, and employees, breached this duty of

care by threatening and actually interfering with the refinancing of Brandon Mill, LLC as described

above in a manner that was grossly negligent, reckless, and intentional.

        95.     As a proximate cause of this breach of the FDIC’s duty of care, the FDIC caused

injury to Brandon Mill, LLC and Mr. Burt.

        96.     The damages incurred as a proximate result of the FDIC’s actions include but are not

limited to economic loss as detailed above.




                                              Page 16 of 17
         Case 1:18-cv-02308-RMC Document 1 Filed 10/05/18 Page 17 of 17



        WHEREFORE , Plaintiffs Brandon Mill, LLC and H. Pace Burt, Jr. respectfully request

judgment be entered in their favor in an amount to be determined at trial, but well in excess of the

jurisdictional minimum, including but not limited to economic loss, non-economic loss, attorneys’

fees, plus costs of this suit, and such other and further relief as this Court deems just and proper.

                                                Respectfully submitted,

                                                /s/ Christopher T. Nace
                                                Christopher T. Nace, #977865
                                                PAULSON & NACE, PLLC
                                                1025 Thomas Jefferson St., NW
                                                Suite 810
                                                Washington, DC 20007
                                                ctnace@paulsonandnace.com
                                                202-463-1999 Tel.
                                                202-223-6824 Fax
                                                Counsel for Plaintiffs


            ***PLAINTIFFS DEMAND TRIAL BY JURY ON ALL COUNTS***

                                                /s/ Christopher T. Nace
                                                Christopher T. Nace, #977865




                                              Page 17 of 17
